Citation Nr: 1139824	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-18 211	)	DATE
	)
	)

On appeal from the
Department of  Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for cervical dysplasia.

2.  Entitlement to service connection for human papillomavirus (HPV).

3.  Entitlement to service connection for cystitis.

4.  Entitlement to an initial rating in excess of 10 percent for hypertension.

5.  Entitlement to an initial compensable rating for atrial tachycardia.

6.  Entitlement to an initial compensable rating for distal radial and ulnar arthrosis of the right wrist.

7.  Entitlement to an initial compensable rating for tinea pedis.

8.  Entitlement to an initial compensable rating for chronic lumbar strain.

9.  Entitlement to an initial compensable rating for contact dermatitis.

10.  Entitlement to an initial compensable rating for chronic cervical strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to September 2006. 

This appeal to the Board of Veterans' Appeals (Board) was received from the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, and is on appeal from a March 2007 rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claims for service connection, the record reflects that she was afforded a VA general medical examination in November 2006.  The report of that examination contains a notation by the examiner that, during service, the Veteran had had a pap spear showing atypical cellular pathology demonstrating intra-epithelial neoplasia.  The examination report also indicates that Veteran had recently undergone a VA pelvic examination and pap smear completed by Dr. F. in November 2006, and that the results of this examination were pending at that time.  In commenting on the Veteran's claimed disabilities, the VA examiner reiterated that the Veteran had had a routine gynecologic examination that month, but that the results of that examination, including the pap results, were not yet available for review.  However, no such gynecologic or pelvic examination by Dr. F., including any pap smear results, has ever been associated with the claims file or been considered by the RO in adjudicating the Veteran's claims.  As such evidence might be pertinent to the Veteran's service connection claims for cervical dysplasia, HPV, and cystitis, these claims must be remanded and readjudicated by the RO after obtaining and considering the November 2006 report of gynecologic examination by Dr. F. 

If the RO is unable to obtain the November 2006 report of gynecologic examination, another examination should be scheduled and a medical opinion should be rendered, based upon a review of the evidence of record and supported by a thorough, clearly-stated rationale, as to whether the Veteran has any current cervical dysplasia, HPV, or cystitis related to service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claims for higher initial ratings, the most recent VA examination of the service-connected disabilities on appeal is dated in November 2006.  The Veteran's representative, in an October 2011 informal hearing presentation, asserted that the Veteran's disabilities on appeal had become more severe since the November 2006 VA examination, and requested that the claims be remanded, in part, for VA examinations to determine the disabilities' current severity.

When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran's representative's statement in October 2010 that the Veteran's disabilities on appeal had worsened since the November 2006 VA examination is a sufficient assertion of increase in severity to warrant new VA examinations.  Therefore, the issues must be remanded for new VA examinations. 

Also, the record reflects that the Veteran had received post-service VA treatment at the Fresno VA Medical Center (VAMC).  However, the most recent VA treatment records associated with the claims file are dated in October 2006.  As more recent records of VA treatment might be available, the RO should obtain any records of treatment for the Veteran's service-connected disabilities on appeal since October 2006 from the Fresno VAMC.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Furthermore, in the October 2010 informal hearing presentation, the Veteran's representative acknowledged that there were very few post-service treatment records associated with the claims file, and requested that the Veteran be contacted and asked to identify any sources of post-service treatment.  Therefore, on remand, the Veteran should again be contacted and requested to identify any pertinent records of post-service treatment, and to provide sufficient information and, if necessary, authorization to enable VA to obtain any such records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA medical records related to the Veteran's claimed cervical dysplasia, HPV, cystitis, hypertension, atrial tachycardia, right wrist disability, tinea pedis, lumbar and cervical spine disabilities, and contact dermatitis, dated from October 2006 to the present from the Fresno VAMC and all associated outpatient clinics.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and, if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

3.  If the Veteran responds, assist her in obtaining any additional evidence identified.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Obtain and associate with the claims file the November 2006 report of gynecologic examination by Dr. F., to include any diagnostic testing performed such as a pap smear.  

5.  If the November 2006 gynecologic examination report by Dr. F. is not able to be obtained, schedule the Veteran for a VA examination with an appropriate examiner to determine the existence and etiology of any current cervical dysplasia, HPV, or cystitis.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has cervical dysplasia, HPV, or cystitis.  If any such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability began during, or is otherwise related to, service.

A complete rationale for all opinions must be provided.

6.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of her hypertension.  The claims folder must be provided to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

7.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of her atrial tachycardia.  The claims folder must be provided to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

8.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected distal radial and ulnar arthrosis of the right wrist.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the right wrist, and determine range of motion, in degrees, noting by comparison the normal ranges of motion.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's right wrist disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right wrist disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

9.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of her tinea pedis.  The claims folder must be provided to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

10.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of her contact dermatitis.  The claims folder must be provided to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

11.  Schedule the Veteran for a VA spine examination to determine the current severity of her service-connected chronic lumbar strain and chronic cervical strain.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disorders must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the lumbar or cervical spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar or cervical spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar or cervical spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

12.  Notify the Veteran that it is her responsibility to report for all examinations and to cooperate in the development of the claim, and that the consequences for failure to report for any VA examination without good cause may include the denial of one or more of her claims.  See 38 C.F.R. § 3.655 (2011).  If the Veteran does not report for any scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

13.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  The November 2006 report of gynecologic examination by Dr. F. should be specifically considered and discussed.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


